Morton, J.
It is not now denied that the record of the Court of Common Pleas for Luzerne County in the State of Pennsylvania, offered in evidence by the plaintiff, was duly authenticated according to the statutes of the United States and of this Commonwealth. U. S. Sts. 1790, c. 11; 1804, c. 56. Gen. Sts. c. 131, § 61. It is not extended with the formality and accuracy required in the records of our own courts, but it is sufficient in substance and contains all the essential requisites of a judicial record. It shows the parties to the suit, the subject matter of the suit, jurisdiction over the parties, a final judgment of the court for fixed sums in damages and costs and the date of the judgment. Knapp v. Abell, 10 Allen, 485. It was therefore rightly admitted in evidence.
It appeared at the trial in the Superior Court, that at the time the suit in Pennsylvania was commenced and at the time judgment therein was rendered, both parties were residents of that state and subject to the .jurisdiction of its courts. The record of the former suit shows that personal service was made upon the defendant. As the court had jurisdiction of the subject matter and of the parties, the judgment was conclusive against the defendant in Pennsylvania, and it is difficult to see how he could, by removing to another state, acquire the right to impeach it by proof that no service was made on him, or that it was fraudulently obtained. Carleton v. Bickford, 13 Gray, 591. Ewer v. Coffin, 1 Cush. 23. Hall v. Williams, 6 Pick. 232. But it is not necessary to decide that question. The Superior Court ruled that the record made a primé facie case for the plaintiff, and permitted the defendant to introduce evidence upon the issues of service of the original writ upon him, and of fraud in obtaining the judgment. Upon those issues, the defendant offered to show that he did not owe the plaintiff anything, and the court properly rejected the evidence. It has no tendency to contradict the return of the officer, whose duty it was to serve the writ without any inquiry as to the justice of the claim. The ground that the defendant did not owe the debt should have been taken in the former suit. Upon this the judgment is conclusive, and the defendant cannot re-try the merits of the case, by alleging that it was fraudulently obtained
*266Nor was this evidence made admissible by the fact that Barton in his deposition stated that when he served the writ upon the defendant, the defendant said that the claim was all right and he intended to pay it. This statement was upon a point which was collateral and immaterial, and does not give the defendant the right to prove that there was no cause of action upon which the judgment was founded. The other exception to the exclusion of testimony that the defendant had property in Pennsylvania which might have been taken on the judgment, is not insisted on, and is groundless. Tracy v. Maloney, 105 Mass. 90.

Exceptions overruled.